Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
	This action is in response to the papers filed July 11, 2022. 

Amendments
           Applicant's response and amendments, filed March 25, 2022, to the prior Office Action is acknowledged. Applicant has cancelled Claims 3-4, 18-21, and 24, and amended Claims 1, 5-11, 13-17, 22-23, and 25-29.
	Claims 1-2, 5-17, 22-23, and 25-29 are pending and under examination. 

Priority
This application is a 371 of PCT/US2018/020470 filed on March 1, 2018. Applicant’s claim for the benefit of a prior-filed application provisional application 62/469,642 filed on March 10, 2017 and 62/465,649 filed on March 1, 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Drawings
1. 	The prior objection to the drawings is withdrawn in light of Applicant’s amendment, papers filed May 4, 2022, which the Examiner finds persuasive. 

Specification
2. 	The prior objection to the disclosure is withdrawn in light of Applicant’s amendment to the specification, papers filed July 12, 2022, to replace reference to colors in the figure legend to instead refer to shading, in accordance with the black and white drawings, which the Examiner finds persuasive. 

3. 	The following is an Examiner’s statement of reasons for allowance: 
Claims 1-2, 5, and 13 are directed to a codon-optimized nucleic acid sequence of SEQ ID NO:3 encoding human Lebercilin (syn. LCA5). 
Robert-Nicoud et al (U.S. 2010/0004323) is considered closest relevant prior art for having taught/disclosed codon-optimized nucleic acid sequence [0114] encoding human Lebercilin (syn. LCA5) [0032, 120]. 
However, Robert-Nicoud et al do not teach/disclose SEQ ID NO:3.
SEQ ID NO:3 is free of the prior art. 

With respect to Claim 15, in addition to SEQ ID NO:3, the claim also recites wherein the promoter is SEQ ID NO: 10, which encodes the art-recognized chicken beta-actin promoter present in the art-recognized CMV enhancer/chicken beta-actin hybrid enhancer/promoter element. Bennett et al (U.S. 2014/0087444; Applicant’s own prior art) disclosed rAAV vectors comprising a chimeric CMV enhancer/chicken beta-actin promoter and chicken beta-actin intron, wherein:
said CMV enhancer/chicken beta-actin hybrid enhancer/promoter element comprises instant SEQ ID NO:10, and 
said chicken beta-actin intron comprises nucleotides 824-1795 of SEQ ID NO:8 
(search results available in SCORE).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. 	Claims 1-2, 5-17, 22-23, and 25-29 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633